Date:September 11, 2008 IDCENTRIX REPORTS SECOND QUARTER FINANCIAL RESULTS LOS ANGELES – iDcentrix, Inc. (OTCBB:IDCX), a provider of innovative highly secure ID cards and card issuance systems, today announced that for the second quarter of fiscal year 2009, ended July 31, 2008, the Company generated a loss of $507,000, or $0.02 per share basic and diluted, compared to a loss of $275,000, or $0.03 per share basic and diluted, during the second quarter of the prior year. Additionally, the Company reported a loss for the six months ended July 31, 2008 of $1,120,000, or $0.04 per share basic and diluted, compared to a loss of $458,000, or $0.09, per share basic and diluted for the six months ended July 31, 2007. Since inception the Company’s activities have been centered on sales and marketing and organizational activities and the Company has not generated any revenue. During the quarter ended July 31, 2007, the Company had minimal operations and its expenses were lower than during the quarter ended July 31, 2008. Francine Dubois, Chief Executive Officer, commented: “We continue to be focused on our sales and marketing activities and have entered into our first two partnering agreements with local contractors to expand our presence in certain Latin American countries.” She added: “We are excited about the business opportunities and plan to seek additional capital to further execute our business plan.” ### About iDcentrix: iDcentrix Inc. (OTCBB: IDCX), based in El Segundo, CA, has licensed a patented technology providing highly secure identification cards based on Swiss banknote paper and polycarbonate. Unlike other ID cards on the market, the iDcentrix card cannot be duplicated or counterfeited thereby guaranteeing the integrity of the card data and the identity of the cardholder. The company sells the ID card production equipment and consumables to corporate and governmental card issuers and also issues cards by partnering with local card manufacturers.
